Law Office of Steven P. Brazelton
520 Holcomb Avenue
Reno, Nevada 89502

775-826-2380

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:18-cv-00376-LRH-CBC Document 43 Filed 08/27/19 Page 1of3

 

Law Office of Steven P. Brazelton
Steven P. Brazelton (5882)
Nathalie Huynh (5997)

520 Holcomb Avenue

Reno, Nevada 89502
775-826-2380
sbrazelton@brazeltonlaw.com

Attorneys for Plaintiff
Guisela Aguirre Guerra

 

U FILED ___ RECEIVED

ENTERED SERVED ON
COUNSEUPARTIES OF RECORD

 

AUG 28 2059

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

GUISELA AGUIRRE GUERRA
Plaintiff,
VS.
DEMATIC CORP., a Delaware
Corporation; and DOES 1-25; and
BLACK CORPORATION A-Z,

Defendant(s).

 

DEMATIC CORP.,
Third Party Plaintiff

VS.

SALLY BEAUTY SUPPLY, LLC fka
SALLY BEAUTY COMPANY, INC.,

Third Party Defendant

consistent with the foregoing Stipulation.

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CASE No. 3:18-cv-00376-LRH-CBC

STIPULATION AND ORDER
REGARDING DISCOVERY OF
ELECTRONIC RECORDS

Plaintiff GUISELA AGUIRRE GUERRA (“Plaintiff”), Defendant/Third Party
Plaintiff DEMATIC CORP. and Third Party Defendant SALLY BEAUTY SUPPLY,
LLC, fka SALLY BEAUTY COMPANY, INC. hereby stipulate to the entry of an Order

The parties hereto stipulate that Dematic Corp. represents that there is no

 
520 Holcomb Avenue
Reno, Nevada 89502
775-826-2380

Law Office of Steven P. Brazelton

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:18-cv-00376-LRH-CBC Document 43 Filed 08/27/19 Page 2 of 3

electronically stored information regarding the design of the “Gravity Gate” product
at issue in this matter. The Gravity Gate at issue was designed and developed in
1962, and manufactured and sold in 1993. No design changes have been made
since 1962, and the only records regarding the design (including any risk
assessments) are in paper form and all such records have been produced by Dematic
Corp.

The parties hereby further stipulate that Sally Beauty Supply, LLC represents
that there isno electronically stored information regarding its alleged removal of the

safety latch on the Gravity Gate.

DATED this 27” day of August, 2019
Law Office of Steven P. Brazelton

//ss// Steven P. Brazelton
By: Steven P. Brazelton (5882)
Nathalie Huynh (5997)
520 Holcomb Avenue
Reno, Nevada 89502
775-826-2380

Attorneys for Plaintiff

Guisela Aguirre Guerra

Dated this 27" day of August, 2019

Sringel & Fink LLP

By: //ss// Nakesha S. Duncan
Adam H. Springel (7187)
Nakesha S. Duncan (11556)
10655 Park Run Drive, Suite 275
Las Vegas, Nevada 89144
702-804-0706

 

Attorneys for Defendant / Third Party Plaintiff

Dematic Corp.

 

 
Law Office of Steven P. Brazelton
520 Holcomb Avenue
Reno, Nevada 89502

775-826-2380

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 3:18-cv-00376-LRH-CBC Document 43 Filed 08/27/19 Page 3 of 3

Dated this 27" day of August, 2019

Lewis Brisbois Bisgaard & Smith, LLP

By:: _//ss/ Jeffrey Rote
Jack G. Angaran (711
Jeffrey D. Kolemay (14558)
555 Keitzke Lane, Suite 200
Reno, NV 89511

775-827-9256

Attorneys for Third Party Defendant
Sally Beauty Supply, LLC

IT 1S SO ORDERED.

7 oo

 

.S. Magistrate(Judge

DATED: o[Z8[Z017

 

 
